Latimer, Judge
(concurring in part and dissenting in part) :
I concur in part and dissent in part.
I concur with the majority holding that negligent loss of property is not an included offense of the  crime of larceny founded on embezzlement. The dissimilarity in the offenses is so pronounced that accused would not be apprised fairly that he must defend against the lesser crime. I do not, however, agree with the conclusion that the failure to give the requested instruction was prejudicial error and my reasons are twofold.
The instructions given by the law officer require a finding on accused’s alleged theory that the property was lost through negligence. My associates are attempting to perpetuate a principle with which I previously disagreed, and I would not again dissent if it were not for my belief that the two concepts, namely, (1) a deliberate taking or withholding of property without authority, with intent to deprive the owner permanently, and (2) that of having unintentionally deprived an owner of his possession by carelessness, are so at variance as to be mutually exclusive. If the concepts are hostile to each other then, when the members of the court-martial found a deliberate taking or withholding with specific intent to deprive the Government permanently of its property, that finding would necessarily encompass a finding that the loss could not have been occasioned by negligence.
My second, and the most important, reason for dissenting arises from my belief that there is no evidence to support accused’s alleged theory of negligent loss. The Manual for Courts-Martial, United States, 1951, paragraph 138», provides in part as follows:
“It may be presumed that one who has assumed the custody of the property of another has stolen such property if he does not or cannot account for or deliver it at the time an accounting or delivery is required.”
In United States v. Valencia, 1 USCMA 415, 4 CMR 7, we placed our stamp of approval on that language and it applies in this instance. Accused, however, seeks to avoid any inference arising from his failure to account by contending that the evidence could be interpreted to support his theory of negligence. He made no attempt to connect the loss with any act or acts of negligence, but one Government witness testified to three possible eviden-tiary items which must be considered to determine a factual basis to support his theory. They are: (1) a conclusion by an officer that the accused ran the affairs of his office in a negligent manner; (2) a reprimand was given the accused by the postal officer for leaving his funds too near the cage window; and (3) a cash box was found unlocked on the morning the shortage was discovered. I can assume, for the purposes of this case, that the three items constituted some evidence to support a finding that accused was not a careful operator, although there is no showing that after he was given the reprimand, he did not improve his habits. However, I find no causal connection between his alleged carelessness and the loss of the particular funds. It is mere speculation to surmise the property was lost through any negligent act. If the record is scanned for lack of due care, and it is present, it should be easy to ascertain what accused failed to do that caused the loss. Did he leave the cage unlocked? Did he leave the box out the evening before? Did he keep any money in the unlocked box? Did he discover any shortage during the eight-day period? Did he leave the box too near the cage window on the night before the disclosure? Did he balance his accounts each day? Did the loss occur on the evening before the discovery? Just how did accused mishandle his funds during the period? *707None of the questions are answered by the record and if it can be said he had a theory, it was as broad as the imagination of counsel. Could he not just as well assert a hypothesis that the loss was caused by burglary, larceny by a third person, or embezzlement by others working in the Army Post Office? Many other questions could be posed, but they too would remain unanswered.
A theory must be confined within some limits by the evidence and here I find none. While an accused is entitled to an instruction on his theory of a case, I understand that rule to require something more than speculation to support it. Either the accused is guilty of larceny or not guilty. All members of the court agree the evidence is sufficient to support the findings made and while the court-martial could have returned a finding of not guilty because it believed the evidence did not establish a specific intent to deprive the Government permanently of its property, the law officer was not required to cover the asserted theory as he was presented with no facts to support it.